Case 1:20-cr-00080-RJS-JCB Document 22 Filed 12/11/20 PageID.77 Page 1 of 2




SCOTT KEITH WILSON, Federal Public Defender (#7347)
BENJAMIN C. McMURRAY, Assistant Federal Defender (#9926)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


  UNITED STATES OF AMERICA,

       Plaintiff,                                       MOTION TO REVIEW DETENTION

  v.

  BREANNE JANETTE WELLS,                                       Case No. 1:20-cr-80 RJS

       Defendant.



       Defendant Breanne Wells first appeared on this case on September 22, 2020. At that

hearing she submitted to detention based on the presumption of detention that applied under 18

U.S.C. § 3142 but reserved the right to return to court once counsel had had the opportunity to

seek additional information about a viable pretrial release plan.

       Counsel has provided information to the U.S. Probation Office regarding a possible

residence with a friend. Although this friend has a history of substance abuse, she has been sober

for several years and has been a good influence on Ms. Wells. The friend works from home, so

Ms. Wells would not be left alone during the day.

       Additionally, the court is aware of Ms. Wells’s strong performance in drug court. She

deeply regrets that a relapse this year led her back into criminal activity. However, based on her

performance in drug court, this court can have confidence that she will not be a danger to the
Case 1:20-cr-00080-RJS-JCB Document 22 Filed 12/11/20 PageID.78 Page 2 of 2




community while on pretrial supervision. She has maintained ties with Odyssey House and could

resume treatment there.

       Counsel has contacted her prior employer, who confirms that she is able to return to work

upon her release.

       Ms. Wells has now been in custody for more than three months, so she has had adequate

time to “dry out” since her arrest on September 2, 2020. She is thinking clearly and eager to get

her affairs in order, work, and care for her child.

       The information presented in this motion was not available at the time of Ms. Wells’s

detention hearing, and it is material to the court’s ruling under § 3142. Accordingly, Ms. Wells

asks the court to review her detention and grant pretrial release.

       DATED this 11th day of December, 2020.



                                               /s/ Benjamin C. McMurray
                                               BENJAMIN C. McMURRAY
                                               Assistant Federal Public Defender
